DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on December 18, 2019 for the application filed December 18, 2019 which does not claim foreign or domestic priority. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 8-11, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (U.S. Pub. No. 2019/0286936) in view of Agaian et al. (U.S. Pub. No. 2016/0253466) and De Bruin et al. (U.S. Pub. No. 2011/0119212).
 Regarding claim 1, Fuchs discloses a method 
receiving a plurality of patient tissue image slides (Paragraph [0094], receiving image data for a plurality of annotated images each classified as a first type or a second type (405). Also see paragraphs [0072] and [0079].);

dividing the image slides into patches (Paragraph [0094], dividing the plurality of images into a plurality of patches (410).); 
Paragraph [0094], receiving image data for a plurality of annotated images each classified as a first type or a second type (405). Paragraph [0079], The annotations for each image can be included, for example, as metadata associated with a computer file for each image. Paragraph [0093], the annotated images can be pathology slides that are classified as either benign or tumorous. Also see paragraphs [0008] and [0072].); 
converting each patch to a patch vector (Paragraph [0094], generating a plurality of points from patches of annotated images (415). Paragraph [0081], The lower-dimensional embedding engine 310 can generate points for each patch. In some implementations, the lower-dimensional embedding engine 310 can accomplish this by representing each patch with the same level of granularity used to represent an entire image. Thus, a patch can be represented as a point in a multi-dimensional space having dimensions corresponding to the pixel positions within the patch and the color values for each pixel in the patch. In some other implementations, the lower-dimensional embedding engine 310 can reduce the dimensionality of each patch, for example by applying one or more image transformation techniques to the patches. Also see fig. 2B.); 
training an artificial intelligence network, based on the plurality of labels to identify the morphological types associated with each label in the image slides (Paragraph [0069], In some implementations, an image classification model can be trained based on a set of images whose type (e.g., classification) is known. The images can be divided into patches, and libraries of patches can be generated. For example, one library can include patches corresponding to images of the first type, and a second library can include patches corresponding to images of a second type. Training the image classification model can be accomplished with an iterative training process, and a subset of patches can sampled from each library for every training round. For a given training round, each patch can be converted to a point in a lower-dimensional embedding space using the image classification model, which may be, for example a convolutional neural network.); 
generating labeled patch vectors, wherein the label of a patch vector is assigned based, at least partly, on the plurality of the labels and the morphological type expressed in the patch (Paragraph [0075], with the application of the set of random samples 232 to the CNN and then the norm function of the image classification model 234, the image classification system 210 can generate an output in a feature map. The output can include a set of anchor points 236A and a set of unknown points 236B. The set of anchor values 236A can correspond to data either originally from the set of benign slides 230A and the set of tumorous slides 230B. The output can include a D by k number of data points from the set of anchor points 236A and another a D by k number of data points from the set of unknown points 236B. The output can include a D by 2 k number of data points between the two sets 236A and 236B. The number D can depend on the number of layers and filters in the CNN of the image classification model 234. Also see fig. 2B.); 
clustering the labeled patch vectors, with an unsupervised artificial intelligence network, wherein each cluster corresponds to a morphological subtype expressed in the patch corresponding to the labeled patch vector (Paragraph [0076], with the generation of the output from the image classification model 234, the image classification system 210 can apply a clustering algorithm (e.g., k-nearest neighbors clustering) to form triplets 238. The triplets 238 can include a set of anchor data points, a set of positive data points, and a set of negative data points. The set of anchor data points can number D by k. The set of positive data points can number D by m. The set of negative data points can number D by n. The set of positive data points and the negative data points can be determined from the applying the clustering algorithm. Paragraph [0083], In some implementations, the clustering engine 315 can use any type of clustering algorithm (e.g., a k-means clustering algorithm, a mean-shift clustering algorithm, an expectation-maximization algorithm, and a hierarchical clustering algorithm) to perform this clustering operation. Also see paragraph [0070].)


Fuchs does not appear to explicitly disclose that the method is for predicting patient response to therapy; receiving a plurality of patient outcome data; wherein each cluster corresponds to a patient outcome; generating a patch-level score for each patch based at least partly on the cluster to which the patch vector of the patch belongs; or generating a patient-level score for each patient, at least partly based on the patch-level scores generated for each patient.
Agaian teaches that it was old and well known in the art of cancer detection and classification at the time of the filing to perform generating a patch-level score for each Agaian, paragraph [0198], a grid is superimposed to the whole-slide images, such that the classification method is applied to each patch independently. Therefore, the individual grade and area of each patch is calculated.); and
generating a patient-level score for each patient, at least partly based on the patch-level scores generated for each patient (Agaian, paragraph [0198], Therefore, the individual grade and area of each patch is calculated and the score is computed by using the most probable distribution of grades within the slide. Paragraph [0027], he results of several machine learning tools trained on diverse pattern data are combined to produce a robust predictor that accurately detect various types and grades or scores of cancerous lesions.) to provide precise information about the findings on biopsy samples, including prognostic indicators (Agaian, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer detection and classification at the time of the filing to modify the method of Fuchs to include generating a patch-level score for each patch based at least partly on the cluster to which the patch vector of the patch belongs; and generating a patient-level score for each patient, at least partly based on the patch-level scores generated for each patient, as taught by Agaian, in order to provide precise information about the findings on biopsy samples, including prognostic indicators.
De Bruin teaches that it was old and well known in the art of medical expert systems at the time of the filing to perform a method of predicting patient response to therapy (De Bruin, paragraph [0002].); receiving a plurality of patient outcome data (De Bruin, paragraph [0106], A large range of data from patients for which the prediction/decision/estimation outcome is known are collected. These data are referred to as “training data”.); and clustering labeled feature vectors, with an unsupervised artificial intelligence network, wherein each cluster corresponds to the labeled feature vector and patient outcome data (De Bruin, paragraphs [0106]-[0107] features for each patient are extracted from this training data. For each patient, these features define a point in an n-dimensional Euclidean space (assuming there are n features). In machine learning and inference methods these points will cluster into isolated groups in the n-dimensional space that correspond to the prediction outcome; i.e., responder or non-responder or, optionally, the diagnostic domain i.e. MDD, schizophrenia, bipolar disorder, etc.) to assist the physician/clinician to make diagnosis and treatment decisions with greater accuracy and efficiency (De Bruin, paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical expert systems at the time of the filing to modify the method of Fuchs and Agaian to be for predicting patient response to therapy and to include receiving a plurality of patient outcome data such that each cluster corresponds to a patient outcome, as taught by De Bruin, in order to assist the physician/clinician to make diagnosis and treatment decisions with greater accuracy and efficiency.

Regarding claim 5, Fuchs as modified by Agaian and De Bruin further discloses identifying regions of interest in the patient image slide, at least partly based on the patch-level scores, wherein the regions of interest comprise biomarkers predictive of patient outcome (Fuchs, paragraph [0093], the classification request manager 340 can provide patch-wise segmentation of the input image showing the particular regions (e.g., locations corresponding to patches) that are tumorous, based on the patches that were individually determined to be tumorous.).

Regarding claim 8, Fuchs as modified by Agaian and De Bruin further discloses wherein generating labeled patch vectors further comprises: receiving a plurality of auxiliary labels (Fuchs, paragraph [0072], The annotated images 205 can include any images whose classification is already known, and the annotations of the annotated images 205 can indicate the respective classifications of their images. In a generic example, the annotations may indicate that each annotated image 205 is classified as either a first type or a second type, but it should be understood that the first and second types may be any number of particular classifications in practice.); and when an auxiliary label is applicable to a patch vector or its corresponding patch, determine the label of the patch by processing the patch through the artificial intelligence network at a plurality of distinct sizes and/or resolutions (Paragraph [0074], In the system 225, the image classification system 210 can receive annotated images 205 to train an image classification model for pathology. Paragraph [0075], The image classification system 210 can apply the set of random samples 232 to an image classification model 234. In some implementations (such as the one depicted), the image classification model 234 can include a convolutional neural network (CNN) and a norm function (e.g., Euclidean norm). Paragraph [0080] Each patch may be of a certain size and shape (e.g., 50×50 pixels in square shape). In some implementations, the patch generator 305 can divide an image 350 into a plurality of patches by according to a grid overlay. For example, the patch generator 305 can divide an image 350 having a resolution of 1000 pixels by 1000 pixels into patches each representing an adjacent square portion of the image with a resolution of 10 pixels by 10 pixels, thereby creating 10,000 patches for the image 350. In other implementations, the patch generator 305 can generate the patches in a different fashion. For example, the patch generator 305 can generate patches have rectangular or irregular shapes. In some implementations, the patches may not all have a uniform size, and in some implementations, at least some patches may overlap with portions of other patches for the same image 350. Stated another way, a portion of an image 350 may be included within more than one patch for that image 350.).

Regarding claim 9, Fuchs as modified by Agaian and De Bruin further discloses clustering the input training data of the artificial intelligence network based, at least partly, on the output vectors of the artificial intelligence network, wherein the output vectors of the artificial intelligence network indicate an underlying morphological pattern in the patient image slide; and sampling uniformly across the clusters of the input training data in subsequent training passes of the artificial intelligence network (Fuchs, paragraph [0085], he triplet generator 325 can generate a plurality of triplets of the various points. In general, a triplet can be represented as an ordered set of three points. In some implementations, the triplet generator 325 can generate the triplets such that each triplet includes a point from the anchor class, a point from the class positive, and a point from the class negative. In some implementations, the triplet generator 325 is configured to randomly sample from each class to generate the triplets. To create each triplet, the triplet generator 325 can randomly select a first point from the anchor class, randomly select a second point from the class positive, and randomly select a third point from the class negative. In some implementations, the random selection of points for each triplet may be independent. As a result, the triplet generator 325 can generate two or more triplets having at least one common point. For example, a particular point from one of the classes may appear in more than generated triplet. In some other implementations, the triplet generator 325 can sample from the classes in a manner that ensures no points are repeated across the generated triplets. In some implementations, the triplet generator 325 is configured to select points from each class using any suitable selection algorithm to generate the triplets. Paragraph [0086], The model refinement engine 330 can use the triplets generated by the triplet generator 325 to calculate a loss function (sometimes referred to as an objective function). In some implementations, the loss function can be a triplet margin error, a mean-squared error, a Bayesian expected loss, and a quadratic loss function, among others. In some other implementations, the model refinement engine 330 can calculate a different type of loss function based on the triplets. In some implementations, the model refinement engine 330 can be further configured to select parameters for the image classification model 335 that minimize or reduce the loss function. Paragraph [0087], the process of training the image classification model 335 can be iterative.).

Regarding claim 10, Fuchs as modified by Agaian and De Bruin does not appear to explicitly disclose, but Agaian further teaches that it was old and well known in the art of cancer detection and classification at the time of the filing to perform assigning labels to patch vectors based, at least partly, on a confidence level; determining label assignments having a low confidence level; determining input patch vectors generating Agaian, paragraphs [0091]-[0092] Once the classifier predictions have been converted into posterior probabilities, they are ranked in ascendant order such that the r most probable classes and their respective posterior probabilities are used as input arguments of the function that selects the refinement classifier to be used in the second classification stage. The subscript (i) enclosed in parentheses indicates the ith most probable class; i can take integer values in the interval [1,r]. The first component of the output vector is a boolean variable calculated through a thresholding function that indicates whether or not any refinement classifier will be activated. The threshold is a real number in the interval (0, 1) and it can define according to the expected classification accuracy at the output of the base-level classifiers. The higher the threshold, the more test patterns are reprocessed by the refinement classifiers.) to improve overall system accuracy (Agaian, paragraph [0150]).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer detection and classification at the time of the filing to modify the method of Fuchs as modified by Agaian and De Bruin to incorporate he limitations above, as taught by Agaian, in order to improve overall system accuracy.

Regarding claims 11, 15 and 18-20: all limitations as recited have been analyzed and rejected with respect to claims 1, 5 and 8-10.  Claims 11, 15 and 18-20 pertain to a system, corresponding to the method of claims 1, 5 and 8-10. Claims 11, 15 and 18-20 .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (U.S. Pub. No. 2019/0286936) in view of Agaian et al. (U.S. Pub. No. 2016/0253466) and De Bruin et al. (U.S. Pub. No. 2011/0119212) and VLADIMIROVA et al. (WO 2020/069501 A1).
Regarding claim 6, Fuchs as modified by Agaian and De Bruin does not appear to explicitly disclose, but VLADIMIROVA teaches that it was old and well known in the art of clinical prediction at the time of the filing to include performing molecular analysis on the regions of interest; and identifying biomarkers based at least partly on differential expressions of biological macromolecules, comprising DNA, RNA or proteins, on the regions of interest versus other regions of the patient tissue image slide, wherein the biomarkers are over or under expressed in the regions of interest versus other regions (VLADIMIROVA, paragraphs [0035]-[0042] and [0066] and [0072] discuss identifying feature vectors comprising DNA, RNA and proteins expressions corresponding to specified regions.) to accurately predict a patient’s response to a cancer treatment (VLADIMIROVA, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical prediction at the time of the invention to modify the method of Fuchs as modified by Agaian and De Bruin to incorporate the limitations above, as taught by VLADIMIROVA, in order to accurately predict a patient’s response to a cancer treatment.

Regarding claim 16: all limitations as recited have been analyzed and rejected with respect to claim 6.  Claim 16 pertains to a system, corresponding to the method of claim 6. Claim 16 does not teach or define any new limitations beyond claim 6; therefore claim 16 is rejected under the same rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (U.S. Pub. No. 2019/0286936) in view of Agaian et al. (U.S. Pub. No. 2016/0253466) and De Bruin et al. (U.S. Pub. No. 2011/0119212) and Barnes et al. (U.S. Pub. No. 2017/0270666)
Regarding claim 7, Fuchs as modified by Agaian and De Bruin does not appear to explicitly disclose, but Barnes teaches that it was old and well known in the art of computational pathology at the time of the filing to include generating a biomarker slide based on the identified biomarkers; generating a patient image slide annotated with the regions of interest; and co-registering the biomarker slide and the annotated patient tissue image slide (Barnes, figs. 2A-2B and paragraphs [0010], [0042] and [0056]-[0057] discuss registering slides of biomarkers and tissue slides annotated with regions of interest.) to reliably discriminate between high and low risk patients and provide healthcare providers with additional information to consider when determining a patient's treatment options (Barnes paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art of computational pathology at the time of the invention to modify the method of Fuchs as modified by Agaian and De Bruin to incorporate the limitations above, as taught by Barnes, in order to reliably discriminate between high and low risk patients and provide 

Regarding claim 17: all limitations as recited have been analyzed and rejected with respect to claim 7.  Claim 17 pertains to a system, corresponding to the method of claim 7. Claim 17 does not teach or define any new limitations beyond claim 7; therefore claim 17 is rejected under the same rationale.

Allowable Subject Matter
Claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hassan-Shafique et al. (U.S. Pub. No. 2021/0118136) discusses using unsupervised artificial intelligence for determining matching segmented images of tissue slides to a query region of interest of a tissue slide to provide outcome data relating the region of interest. 
Kamath et al. (U.S. Pub. No. 2013/0290006) discusses correlating features of a tissue image slide with outcome data.
Kamura et al. (Machine Learning Methods for Histopathological Image Analysis) discuss the state of the art of analyzing digital histopathological images using machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.